—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (McLeod, J.), dated January 31, 1996, which upon a fact-finding order of the same court dated January 11, 1996, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, criminal possession of a weapon in the fourth degree, and unlawful possession of a weapon by a person under 16 (two counts), adjudged him to be a juvenile delinquent and placed him with the Division for Youth for a period of between six and fifteen months. The appeal brings up for review the fact-finding order dated January 11, 1996, and the denial, after a hearing, of the appellant’s motion to suppress physical evidence.
Ordered that the order of disposition is affirmed, without costs or disbursements.
We agree with the Family Court that the police had reasonable suspicion that a crime had been or was about to be committed. Therefore, the armed pursuit of the appellant was lawful. Since the pursuit was lawful, the recovery of the pistol from the apartment floor was also lawful (cf., People v Martinez, 80 NY2d 444; People v Tyner, 198 AD2d 627; People v Perry, 133 AD2d 380, affd 71 NY2d 871; People v Finlayson, 76 AD2d 670, cert denied 450 US 931).
In light of this determination we need not reach the appellant’s remaining contention. Goldstein, J. P., Altman, Florio and Luciano, JJ., concur.